Case 2:19-cv-08580-JFW-MAA Document 62-3 Filed 05/24/21 Page 1 of 3 Page ID #:2857




                          EXHIBIT &
               TO THE5(48(67)25-8',&,$/
                   127,&( ,623/$,17,))¶6
             23326,7,2172'()(1'$17 6027,21
              )253$57,$/6800$5<-8'*0(17




                                                                  EXHIBIT C - Page 16
            Case: 21-55456, 05/12/2021,
Case 2:19-cv-08580-JFW-MAA    DocumentID: 12110725,
                                        62-3         DktEntry:Page
                                             Filed 05/24/21    4, Page
                                                                   2 of 13 ofPage
                                                                              2   ID #:2858




                       UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
                          Form 7. Mediation Questionnaire
        Instructions for this form: http://www.ca9.uscourts.gov/forms/form07instructions.pdf

    9th Cir. Case Number(s) 21-55456

    Case Name Johel Valiente, et al vs. Swift Transportation Co. of Arizona LLC

    Counsel submitting Louis Benowitz
    this form

    Represented party/          Plaintiffs Johel Valiente and Ashraf Aiad
    parties

    Briefly describe the dispute that gave rise to this lawsuit.
    Plaintiffs Johel Valiente and Ashraf Aiad ("Plaintiffs") are former employees of
    Defendant Swift Transportation Co. of Arizona LLC ("Defendant") who worked
    as hourly truck drivers in California. All of their claims are for wage and hour
    violations under the California Labor Code stemming from Defendant's alleged
    failures to provide meal and rest periods. Plaintiffs brought this case as a putative
    class against Defendant on behalf of themselves and other persons employed in
    California as hourly truck drivers during the applicable statutory limitations
    period.




                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov    EXHIBIT C - Page 17
   Form 7                                               1                                        Rev. 12/01/2018
            Case: 21-55456, 05/12/2021,
Case 2:19-cv-08580-JFW-MAA    DocumentID: 12110725,
                                        62-3         DktEntry:Page
                                             Filed 05/24/21    4, Page
                                                                   3 of 23 ofPage
                                                                              2   ID #:2859




    Briefly describe the result below and the main issues on appeal.
    The trial court granted summary judgment in favor of Defendant. In doing so, it
    found that a December 21, 2018 determination from the Federal Motor Carrier
    Safety Administration ("FMCSA") prevents California's meal and rest break
    laws from being enforced against Defendant - both as to claims arising before
    and after the December 21, 2018 FMCSA determination. It did so based on the
    Ninth Circuit's decision in International Brotherhood of Teamsters, Local 2785
    vs. FMCSA, 986 F.3d 841 (9th Cir. 2021). The Ninth Circuit's decision left open
    the question of whether the December 21, 2018 determination applies to claims
    arising before its issuance. Plaintiffs contend that the trial court erred by holding
    that it does, which is the central issue of this appeal.




    Describe any proceedings remaining below or any related proceedings in other
    tribunals.
    The district court has deemed this case related to Burnell v. Swift
    Transportation, CDCA 5:10-cv-00809-VAP-OP. This case may also be
    related to Fritsch v. Swift, CDCA 5:17-cv-02226-VAP-KK; Carter v. Swift,
    CDCA 5:20-cv-01383-VAP-KK; Williams v Swift, CDCA 5:19-cv-01250-
    VAP-KK; and Barker v. Swift, EDCA 2:16-cv-01532-TLN-CKD.




    Signature /s/ Louis Benowitz                                          Date May 12, 2021
   (use “s/[typed name]” to sign electronically-filed documents)


                      Feedback or questions about this form? Email us at forms@ca9.uscourts.gov    EXHIBIT C - Page 18
   Form 7                                                2                                        Rev. 12/01/2018
